     8:20-cv-00371-JFB-CRZ Doc # 1 Filed: 09/18/20 Page 1 of 6 - Page ID # 1




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA


EUGENE SCALIA,
SECRETARY OF LABOR ,                                    Case No. 8:20-cv-371
UNITED STATES DEPARTMENT
OF LABOR,
                   Plaintiff,                           COMPLAINT
     v.

JELINEK CUSTOM CLEANING, INC. and
BRIAN JELINEK, an individual,

                             Defendants.


                                        COMPLAINT

       Plaintiff, Eugene Scalia, Secretary of Labor of the United States Department of Labor,

brings this action pursuant to Section 17 of the Fair Labor Standards Act of 1938, as amended (29

U.S.C. § 201, et seq.), (hereinafter, the “Act”), to enjoin Defendants from their continued

violations of Sections 7 and 15(a)(2) of the Act, including the imposition of a restraint on

Defendants precluding the withholding of any payment of overtime compensation found by the

Court to be due under the Act; and to recover unpaid overtime compensation owed by Defendants

to their employees, together with an additional equal amount to be recovered as liquidated

damages, pursuant to Section 16(c) of the Act.

                                        INTRODUCTION

       1.     Throughout the statutory period, Defendants Jelinek Custom Cleaning, Inc.

(“JCC”) and Brian Jelinek (“Jelinek”) (collectively “Defendants”) failed to comply with the

provisions of the Act by willfully withholding thousands of dollars in overtime compensation

knowingly due to certain non-exempt employees.




                                                 1
     8:20-cv-00371-JFB-CRZ Doc # 1 Filed: 09/18/20 Page 2 of 6 - Page ID # 2




                                           DEFENDANTS

       2.      Defendant JCC is a corporation organized under the laws of the State of Nebraska,

with its principal office and place of business at 6760 Madison Road, Alliance, Nebraska 69301.

Defendant JCC is a year-round bean processing business consisting of an automated mill, office,

warehouse, and several bins.

       3.      At all times relevant herein, Defendant JCC has been an “employer” within the

meaning of Section 3(d) of the Act, 29 U.S.C. § 203(d).

       4.      Defendant Brian Jelinek, an individual, is the owner and operator, as well as

President and CEO, of Defendant JCC. At all times relevant herein, Jelinek has acted, directly or

indirectly, in the interests of Defendant JCC with respect to its employees. Specifically, Vasquez

has hired and/or fired employees of Defendant JCC, fixed employee wages, and signed employee

paychecks. Accordingly, Jelinek is an “employer” within the meaning of Section 3(d) of the Act,

29 U.S.C. § 203(d).

                                    JURISDICTION AND VENUE

       5.      Jurisdiction of this action is conferred upon the Court by Sections 16(c) and 17 of

the Act, 29 U.S.C. §§ 216(c), 217, as well as by 28 U.S.C. §§ 1331 and 1345.

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to these claims occurred within this District.

       7.      Pursuant to District of Nebraska Local Rule 40.1(b), the Secretary requests the

place of trial for this matter be Omaha, Nebraska.




                                                  2
     8:20-cv-00371-JFB-CRZ Doc # 1 Filed: 09/18/20 Page 3 of 6 - Page ID # 3




                                           COVERAGE

       8.       The business activities of Defendants were and are related and performed through

unified operation and common control for a common business purpose, and have, since December

2014, constituted an enterprise within the meaning of Section 3(r) of the Act, 29 U.S.C. § 203(r).

       9.       Since 2015, said enterprise has had employees engaged in commerce or in the

production of goods for commerce, including employees transporting, constructing, and otherwise

working on materials that have been moved in or produced for commerce by any person; and

annual gross volume of sales made or business done of not less than $500,000; and, therefore, was

and is an enterprise engaged in commerce within the meaning of Section 3(s)(1)(A) of the Act, 29

U.S.C. § 203(s)(1)(A).

                                    FACTUAL ALLEGATIONS

       10.      The instant Wage and Hour Division investigation covered the period including

February 1, 2017, through January 27, 2019.

       11.      Throughout the statutory period, Defendants knowingly failed to pay their non-

exempt employees overtime wages at a rate of one-and-one-half times their respective straight

rates of pay.

       12.      In addition, Defendants paid end-of-season bonuses that were not included within

their employees’ regular rates of pay.

       13.      As a result, certain employees who received end-of-season bonuses were also due

pro-rated overtime amounts based upon their total annual hours worked pre-payment.




                                                3
     8:20-cv-00371-JFB-CRZ Doc # 1 Filed: 09/18/20 Page 4 of 6 - Page ID # 4




                                     VIOLATIONS OF THE ACT

       14.      Defendants have willfully violated and continue to violate the provisions of

Sections 7 and 15(a)(2) of the Act by employing certain employees engaged in commerce, or in

the handling of goods or materials that have been moved or produced for commerce, for

workweeks in excess of 40 hours without compensating said employees at a rate not less than one-

and-one-half times their respective straight time rates. Specifically, Defendants’ overtime

violations result from, but are not limited to, the following practices:

             a. Paying employees straight time rates for overtime hours worked in excess of 40

       hours per week; and

             b. Paying end-of-season bonuses that were not included within their employees’

       regular rates of pay.

       15.      As a result of the violations of the Act alleged herein, amounts are owed for unpaid

overtime compensation to certain employees specifically named in Appendix A (attached hereto)

for the statutory time period.

                                       PRAYER FOR RELIEF

       WHEREFORE, cause having been shown, Plaintiff prays for judgment in favor of Plaintiff

and against Defendants as follows:

       (a)      An injunction, pursuant to Section 17 of the Act, 29 U.S.C. § 217, permanently

enjoining Defendants, their officers, agents, servants, employees, successors, parties-in-interest,

and those persons in active concert or participation with them who receive actual notice of any

such judgment, from prospectively violating the overtime provisions of the Act;




                                                  4
     8:20-cv-00371-JFB-CRZ Doc # 1 Filed: 09/18/20 Page 5 of 6 - Page ID # 5




       (b)    A judgment, pursuant to Section 16(c) of the Act, 29 U.S.C. § 216, against

Defendants for overtime compensation that may be found by the Court to be due under the Act to

certain current and former employees of Defendants named in Appendix A, together with an equal

additional amount as liquidated damages; and

       (c)    Such other and further relief as this Court deems just and appropriate.


Dated: September 18, 2020

       KATE O’SCANNLAIN                             __s/ Boyce N. Richardson_____________
       Solicitor of Labor                           BOYCE N. RICHARDSON
                                                    Attorney (Mo. Bar No. 62509)
       CHRISTINE Z. HERI
       Regional Solicitor                           OFFICE OF THE SOLICITOR
                                                    U.S. DEPARTMENT OF LABOR
       EVERT H. VAN WIJK                            2300 Main Street | Suite 1020
       Associate Regional Solicitor                 Kansas City, MO 64108
                                                    (816) 285-7260
                                                    (816) 285-7287 (fax)
                                                    Richardson.Boyce.N@dol.gov

                                                    Attorneys for the Secretary
                                                    Wage and Hour Division, United States
                                                    Department of Labor




                                               5
    8:20-cv-00371-JFB-CRZ Doc # 1 Filed: 09/18/20 Page 6 of 6 - Page ID # 6




                                 APPENDIX A

1. Adams, Matthew                         14. Perez-Arvizo, Juan Carlos

2. Avila-Carreon, Jose Alonso             15. Perez-Barrientos, Cesar Antonio

3. Benzel, Logan                          16. Picket-Pin, Greg

4. Brown, Daniel                          17. Ramirez-Moreno, Jose Santiago

5. Brown, Roger                           18. Robb, Jeremiah

6. Chavez, Horacio                        19. Roland, Kyle

7. Chavez, Isaac                          20. Schefcik, Jr., Robert

8. Duncan, Robin                          21. Stites, Brandon

9. Harris, Mandi                          22. Twogood, Connor

10. Hoffman, Austin                       23. Whirlwind Horse, Reno

11. Lloyd, Patrick                        24. Wright, Anthony

12. Montes, Donaldo                       25. Zier, Jacob

13. Larz, Parker




                                      6
